DETAILED ACTION
This action is pursuant to the claims filed on 05/07/2020. Claims 1-10 are pending. A first action on the merits of claims 1-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 and 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the binder resin” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes and based on review of the applicant’s specification, claim 7 will be interpreted as being dependent from claim 6 to provide proper antecedent basis to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoba (WO 2016/114298, translation provided) in view of Kobayashi (JP 2002291712, Translation provided).
Regarding claim 1, Toyobo teaches A garment for measuring biological information having an electrical wire (Pg 2 disclosing garments having conductive wiring sheets) comprising: a flexible adherend layer having an elongation at break of 10% or more ((Pg 2 disclosing stretchable electrodes and wiring layer that has an elongation at break of 10% and even 20%; bottom of Pg 2 discloses “stretchable electrodes and wiring sheet is an adhesive surface when laminated to substrate” meaning said layer is an adherend); and a stretchable insulating layer (bottom of page 2 and page 3 disclose first insulating layer adhered to conductor layer).
Toyobo fails to teach the 90 degree peel strength of the stretchable insulating layer against the stretchable conductor layer.
In related prior art, Kobayashi teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and flexible adherend layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm to arrive at the device of claim 1. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Regarding claim 2, Toyobo further teaches wherein the adherend layer is at least one layer selected from the group consisting of a clothing fabric, an insulating base layer, and a conductor layer (Pg 2 adherend is the electrode and wiring sheet layer (i.e., conductor layer)).
Regarding claim 3, Toyobo teaches a stretchable laminate sheet (pg 2 disclosing stretchable laminate ) at least comprising: a stretchable conductor layer used as an electrical wire or a body contact electrode in a garment for measuring biological information (Pg 2 disclosing stretchable electrodes and wiring layer that is capable of integration into garments); and a stretchable insulating layer (bottom of page 2 and page 3 disclose first insulating layer adhered to conductor layer).
Toyobo fails to teach the 90 degree peel strength of the stretchable insulating layer against the stretchable conductor layer.
In related prior art, Kobayashi teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and conductor layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm to arrive at the device of claim 3. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Regarding claim 4, Toyobo teaches wherein the stretchable laminate sheet has a tensile elastic modulus of 10 MPa or more and 500 MPa or less (Pg 3, elastic modulus of present invention is from 30-300 MPa), and wherein a load applied to the stretchable laminate sheet at a stretching rate of 10% is 3 N or more and 100 N or less (Pg 2 discloses load at 10% elongation is not more than 100 N of stretchable electrode and wiring layer; Pg 9 paragraph 2 discloses ideal load at 10% stretching is below 100 N).
The combination discloses the invention substantially as claimed above except for the explicit teaching of the load applied to the stretchable laminate sheet at a stretching rate of 10% is 3N or more and 100 N or less.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminate sheet of Toyobo in view of Kobayahsi to use a load of 3 N or more and 100 N or less as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Toyobo teaches wherein the stretchable conductor layer has a sheet resistance of 300 ohms, or less in the absence of stretching (Pg 2 discloses initial sheet resistance of stretchable conductor layer as 1 ohm or less), and wherein the stretchable conductor layer has a sheet resistance increase ratio at a stretching rate of 10% of less than 10 (Pg 2, resistance when elongation is 20% is less than 5 times).
Regarding claim 8, the Toyobo/Kobayashi combination teaches a method for producing the stretchable laminate sheet according to claim 3 (see rejection of claim 3 above), wherein the stretchable laminate sheet is produced by application or printing (Pg 2, 3, 7, and 9 disclose method of production via lamination (i.e., application)).
Regarding claim 9, the Toyobo/Kobayashi combination teaches a garment for measuring biological information comprising the stretchable laminate sheet according to claim 3 as an electrical wire (see rejection of claim 3 above, page 2 of Toyobo teaches a garment of the stretchable laminate sheet wherein the laminate sheet functions as wiring).
Regarding claim 10, in view of the combination of claim 9 above, Kobayashi further teaches a similar stretchable laminate sheet ([0008]) having a similar stretchable conductor layer ([0008-0009]); and a stretchable insulating layer having a 90 degree peel strength against the stretchable conductor layer of 1.0 N/cm or more and 25.0 N/cm or less ([0015 & 0032] insulating layer having peel strength relative to conductor layer is 0.145 N/mm to 1.5 N/mm which converts to 1.45 N/cm to 15 N/cm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stretchable insulating layer and conductor layer of Toboya in view of Kobayashi to have a 90 degree peel strength of 1.0 N/cm to 25.0 N/cm to arrive at the device of claim 10. Doing so would have advantageously provided a peel strength that suppresses peeling of the conductor layer against the insulating layer ([0015]).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoba in view of Kobayashi as applied to claim 3, and in further view of Coleman (U.S. PGPub No. 2016/0287175).
Regarding claim 6, in view of the combination of claim 3 above, Toyoba further teaches wherein the stretchable insulating layer having adhesiveness comprises a flexible resin (Pg 3, disclosing resins forming the insulating layer having elastic modulus of 1-1000 MPa; stretchable insulating layer being formed of a resin necessarily dictates adhesiveness), wherein the conductor layer comprises an electrically conductive composition comprising electrically conductive fine particles and a binder resin (Pg 3, conductor layer comprises a conductive filler and a resin; conductive filler comprises nanoparticles or metal powder).
Toyoba fails to teach wherein a value calculated by subtraction of a Hansen solubility parameter value (δ) of the binder resin from a Hansen solubility parameter value (δ) of the flexible resin is -5.0 to +5.0 (MPa)0.5, and wherein a value calculated by subtraction of a hydrogen bond term (δh) of Hansen solubility parameters of the binder resin from a hydrogen bond term (δh) of Hansen solubility parameters of the flexible resin is -6.0 to +6.0 (MPa)0.5.
In related prior art, Coleman discloses the general teaching that in order for two systems to mix/interact effectively on the molecular scale, all three Hansen parameters must be close, usually within a few MPa0.5 ([0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible resin of the stretchable insulating layer and the binder resin of the conductor layer such that the difference between their respective Hansen solubility parameters is -5.0 to +5.0 MPa0.5 and the difference between the hydrogen bond term is -6.0 to +6.0 MPa0.5 to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that the Hansen solubility parameters of two materials intended to be bonded to one another are ideally within a few MPa0.5 of each other to promote effective bonding ([0077]).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoba in view of Kobayashi, in view of Coleman, and in further view of Obrecht (U.S. PGPub No. 2002/0082364).
Regarding claim 7, in view of the combination of claim 3 and 6 above, Toyoba wherein the binder resin has an elastic modulus of 1 GPa or less (Pg 5, final 3 paragraphs, resin of the conductor layer has an elastic modulus of 30 ~ 300 MPa). Toyoba further teaches wherein the binder resin is a rubber containing a sulfur atom (Pg 5).
Toyoba/Kobayashi/Coleman fail to teach wherein the binder resin has an elongation at break of 200% or more.
In related prior art, Obrecht teaches a similar rubber containing sulfur atom resin ([0001, 0005, 0071] polysulfide to rubber compounds improves the elongation at break of the compound) wherein the binder resin has an elongation at break of 200% or more (Table 4 [0077]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder resin of Toyoba in view of Obrecht to incorporate a similar binder resin containing a sulfur atom that has an elongation at break of 200% or more. Providing such an elongation break value to the binder resin would be obvious to one of ordinary skill in the art to yield the predictable result of improving the material properties of the binder resin to advantageously reduce the risk of failure of the material within the device ([0001, 0005, 0071]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794